Exhibit 10.39

BIOGEN IDEC INC.

SUPPLEMENTAL SAVINGS PLAN

(Plan Provisions as in Effect on January 1, 2012)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   ARTICLE 1      INTRODUCTION      1   

1.1

     Purpose and Effective Date      1    ARTICLE 2      DEFINITIONS      1   

2.1

     401(k) restoration      1   

2.2

     Applicable compensation      1   

2.3

     Base salary      1   

2.4

     Biogen Idec      1   

2.5

     Biogen SERP      1   

2.6

     Board      1   

2.7

     Change in Control      1   

2.8

     Code      2   

2.9

     Committee      2   

2.10

     Compensation Committee      2   

2.11

     Disability      2   

2.12

     Employee      2   

2.13

     Employer      2   

2.14

     ERISA      2   

2.15

     Excess applicable compensation      2   

2.16

     Non-recurring bonus amounts      2   

2.17

     Participant      3   

2.18

     Plan      3   

2.19

     Plan year      3   

2.20

     Prior plan      3   

2.21

     Recurring bonus amounts      3   

2.22

     Savings Plan      3   

2.23

     Service      3   

2.24

     Transition credit      3   

2.25

     Voluntary deferred compensation      3   

2.26

     Years of service      3    ARTICLE 3      PARTICIPATION      3   

3.1

     Eligibility and Participation      3   

3.2

     End of Participation      4    ARTICLE 4      VOLUNTARY DEFERRALS BY
PARTICIPANTS; EMPLOYER CREDITS      5   

4.1

     401(k) Restoration      5   

4.2

     Voluntary Deferrals      5   

4.3

     Transition Credit      5   

4.4

     Election Procedures      5    ARTICLE 5      PARTICIPANT ACCOUNTS      8   

5.1

     Participant Accounts      8   

5.2

     Participant’s Account Value      9   

5.3

     Vesting      10    ARTICLE 6      DISTRIBUTIONS TO PARTICIPANT      11   

6.1

     Distributions for Unforeseeable Emergency      11   

6.2

     Distributions Upon Change in Control      12   

6.3

     In-Service Distribution(s) at a Time Specified by Participant      12   

6.4

     Distribution upon Death of a Participant      12   

6.5

     Distribution upon Participants Termination of Employment      13   

6.6

     Installment Distributions in Certain Cases      13   



--------------------------------------------------------------------------------

6.7

     Certain Other Distributions      14   

6.8

     Delay in Distributions      14   

6.9

     Compliance with Code Section 409A      14    ARTICLE 7      MISCELLANEOUS
     15   

7.1

     Amendment or Termination of Plan      15   

7.2

     Benefits Not Currently Funded      15   

7.3

     No Assignment      16   

7.4

     Effect of Change in Control      16   

7.5

     Responsibilities and Authority of Committee      16   

7.6

     Limitation on Rights Created by Plan      17   

7.7

     Tax Withholding      17   

7.8

     Text Controls      17   

7.9

     Applicable State Law      17   

7.10

     Paperless Administration      17         APPENDIX A      A-1        
APPENDIX B      B-1   



--------------------------------------------------------------------------------

ARTICLE 1

INTRODUCTION

1.1 Purpose and Effective Date. The purpose of this plan is to provide certain
key executives and managers of Biogen Idec (or its subsidiaries) with additional
tax-deferred savings opportunities supplementing those available under the
Savings Plan. This plan allows certain eligible participants to make voluntary
deferrals from base salary or recurring and/or non-recurring bonus amounts, if
elected by a participant in accordance with the terms of the plan. In addition,
certain participants whose compensation exceeds the Code Section 401(a)(17)
limit applicable to the Savings Plan will receive an employer 401(k) restoration
credit in accordance with Section 4.1, and certain participants received
transition credits in accordance with Section 4.3.

This plan also contains certain account balances or benefits previously
maintained under the amended and restated IDEC Pharmaceuticals Corporation
Deferred Compensation Plan, the Biogen, Inc. Voluntary Executive Supplemental
Savings Plan, and the Biogen, Inc. Supplemental Executive Retirement Plan.

The plan was amended and restated effective January 1, 2005 to comply with Code
Section 409A and restated again effective February 1, 2008, October 1, 2008 and
January 1, 2010. This amended and restated plan document is effective as of
January 1, 2012 to expand the tax-deferred savings opportunities by allowing
eligible participants to defer certain equity based awards granted under the
Biogen Idec Inc. 2008 Omnibus Equity Plan (or successor long term incentive
plan) whereby such awards are considered non-recurring bonus amounts hereunder.
Certain historical information about the plan and any amendments thereto is set
forth in Appendix A.

ARTICLE 2

DEFINITIONS

This section contains definitions of certain terms used in the plan. Where the
context so requires, the masculine includes the feminine, the singular includes
the plural, and the plural includes the singular.

2.1 401(k) restoration means that component of the plan under which an eligible
participant’s account will receive an employer 401(k) restoration credit under
Section 4.1 with respect to applicable compensation in excess of the limit
imposed by Section 401(a)(17) of the Code.

2.2 Applicable compensation shall have the same meaning as in the Savings Plan
except that applicable compensation under this plan shall also include voluntary
deferrals made under Section 4.2 in addition to other salary reductions included
in applicable compensation under the Savings Plan.

2.3 Base salary means the base salary established for any participant by his
employer as in effect from time to time; the entire amount of a participant's
base salary will be taken into account in accordance with the terms of this plan
without regard to any dollar limitation on applicable compensation that may be
imposed under the Savings Plan; base salary includes all components of a
participant’s applicable compensation other than recurring and non-recurring
bonus amounts.

2.4 Biogen Idec means Biogen Idec Inc., a Delaware corporation, or any successor
to it or to all or the major portion of its assets or business which assumes the
obligations of Biogen Idec Inc. under this plan.

2.5 Biogen SERP means the Biogen, Inc. Supplemental Executive Retirement Plan,
as in effect immediately prior to January 1, 2004 (or other date of transfer
referred to in Section 3.1(c)).

2.6 Board means the Board of Directors of Biogen Idec.

2.7 Change in Control

(a) For purposes of Section 5.3(f) and Section 7.4, a change in control means a
“Corporate Change in Control” or a “Corporate Transaction” as each is defined in
the Biogen Idec Inc. 2008 Omnibus Equity Plan.

 

1



--------------------------------------------------------------------------------

(b) For purposes of Section 4.4(b) and Section 6.2, a change in control means
(i) the acquisition by a person or group of stock of Biogen Idec that, together
with stock previously held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of
Biogen Idec; (ii) a change in the effective control of Biogen Idec resulting
from either the acquisition by any person or group during a 12-month period of
stock of Biogen Idec possessing 30 percent or more of the total voting power of
Biogen Idec stock; or the replacement of a majority of the members of the Board
during any 12-month period by directors whose appointment or election was not
endorsed by a majority of the members of the Board in office immediately before
the start of such 12-month period; or (iii) the acquisition by any person or
group (during any 12-month period) of assets having a gross fair market value
equal to or greater than 40 percent of the total gross fair market value of all
assets of Biogen Idec. This subsection (b) and terms used herein will be
interpreted in accordance with the regulations under Code Section 409A relating
to a change in the ownership or effective control of a corporation or a change
in the ownership of a substantial portion of the assets of a corporation.

This subsection 2.8(b) is effective as of the date of execution of this amended
and restated plan document.

2.8 Code means the Internal Revenue Code of 1986, as amended, or any successor
statute enacted in its place. Reference to any provision of the Code includes
reference to any successor provision thereto.

2.9 Committee means the Retirement Committee, or such other committee designated
by the Board to administer this Plan.

2.10 Compensation Committee means the Compensation and Management Development
Committee of the Board (or any successor committee, however named, carrying out
its functions).

2.11 Disability means “disability” as defined under the long-term disability
program of Biogen Idec or another employer covering a participant, or, if no
such program is in effect with respect to such participant, then “disability”
means “total and permanent disability” as defined in Code Section 22(e)(3).

2.12 Employee means a person who is classified as a regular, common law employee
of Biogen Idec (or other employer) under the regular personnel classifications
and practices of his employer. An individual will not be considered an employee
for purposes of this plan if the individual is classified as a consultant or
contractor under Biogen Idec’s (or other employer’s) regular personnel
classifications and practices or he is a party to an agreement to provide
services to Biogen Idec (or other employer) without participating in this plan,
notwithstanding that such individual may be treated as a common law employee for
payroll tax or other legal purposes.

2.13 Employer means Biogen Idec and each direct or indirect subsidiary or other
affiliate of Biogen Idec that employs persons who are or may be eligible to
participate in this plan.

2.14 ERISA means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute enacted in its place. Reference to any
provision of ERISA includes reference to any successor provision thereto.

2.15 Excess applicable compensation means, for any plan year, the amount of a
participant's applicable compensation in excess of the limit under
Section 401(a)(17) of the Code applicable to such year and which therefore could
not be considered under the Savings Plan, plus, if applicable, the amount by
which a participant’s applicable compensation is reduced below such Code
Section 401(a)(17) limit by reason of an election to reduce base salary or
recurring and/or non-recurring bonus amounts under Section 4.2.

2.16 Non-recurring bonus amounts means any portion(s) of a participant’s
compensation which constitutes a bonus payable in cash (including any
equity-based compensation awards that are settled in cash) other than a
recurring bonus amount. Effective January 1, 2012, non-recurring bonus amounts
shall also include any restricted stock units, market stock units, or other
equity based awards that may be granted under the Biogen Idec Inc. 2008 Omnibus
Equity Plan (or successor long term incentive plan) on and after such date. Any
component of a participant’s compensation which is a non-recurring bonus amount
will be designated as such by the committee. The entire amount of any such
non-recurring bonus amount will be taken into account in accordance with the
terms of this plan without regard to any dollar limitation on applicable
compensation that may be imposed under the Savings Plan.

 

2



--------------------------------------------------------------------------------

2.17 Participant means an employee of Biogen Idec (or other employer) who is
eligible to participate in this plan in accordance with Section 3.1 and who has
an account described in Section 5.1 or for whom an amount has been transferred
to this plan from a prior plan or from the Biogen SERP.

2.18 Plan means the Biogen Idec Inc. Supplemental Savings Plan, as set forth in
this plan instrument, and as it may be amended from time to time.

2.19 Plan year means the 12-month periods commencing on January 1, 2005 and on
each subsequent January 1 while the plan remains in effect.

2.20 Prior plan means the amended and restated IDEC Pharmaceuticals Corporation
Deferred Compensation Plan and the Biogen, Inc. Voluntary Executive Supplemental
Savings Plan, each as in effect immediately prior to January 1, 2004 (or other
date of transfer referred to in Section 3.1(c)).

2.21 Recurring bonus amounts means any portion(s) of a participant’s
compensation which is (i) not base salary, (ii) is payable in cash (excluding
any equity-based compensation awards that are settled in cash), and (iii) is a
recurring and/or predictable component of the participant’s compensation for a
calendar year such that the participant will know before the start of such
calendar year that he is or may be eligible to receive such bonus if the
criteria applicable to such bonus are satisfied (in full or in part). Recurring
bonus amounts include (but are not limited to) a participant’s annual bonus,
sales incentive compensation plan bonuses (if applicable to a participant), and
similar bonuses (if any) but does not include any long term incentive award
payments. The entire amount of any such recurring bonus amount will be taken
into account in accordance with the terms of this plan without regard to any
dollar limitation on applicable compensation that may be imposed under the
Savings Plan.

2.22 Savings Plan means the Biogen Idec 401(k) Savings Plan, as amended from
time to time. Any term defined in the Savings Plan will have the same meaning
when used in this plan unless otherwise defined herein.

2.23 Service means the sum of a participant’s employment (a) with Biogen Idec
since November 12, 2003 and (b) with either Biogen, Inc. or IDEC Pharmaceuticals
Corporation prior to November 12, 2003 (including in each case service with any
subsidiary or other affiliate of such entity).

2.24 Transition credit means an amount credited by Biogen Idec to a
participant’s account under this plan that is equal to (a) the additional amount
that would be contributed on behalf of the participant under the Savings Plan,
as determined under Appendix C of the Savings Plan but without regard to the
nondiscrimination limits or the Code Section 401(a)(17) or Code Section 415
limits that restrict additions to the participant’s account(s) under the Savings
Plan, reduced by (b) the amount of the actual additional contribution on the
participant’s behalf to the Savings Plan in accordance with Appendix C thereof.

2.25 Voluntary deferred compensation means that component of the plan which
permits an eligible participant to defer from 1% to 80% of his base salary and
from 1% to 100% of his recurring bonus and/or non-recurring bonus amounts in
accordance with Section 4.2.

2.26 Years of service means full years of completed continuous service as a
regular employee, determined in accordance with the personnel policies and
practices of a participant’s employer.

ARTICLE 3

PARTICIPATION

3.1 Eligibility and Participation.

(a) Voluntary Deferred Compensation. An employee (i) who has the job title of
Senior Director or Vice President or more senior officer of Biogen Idec (or
other employer which is participating hereunder) or (ii) who is designated as
eligible by the Compensation Committee will be eligible to be a participant in
the voluntary deferred compensation component of the plan. Participation in this
component of the plan is voluntary and no eligible employee will be required to
participate.

 

3



--------------------------------------------------------------------------------

(b) Transition Credit. An employee (i) whose “additional employer contribution”
as determined under Appendix C of the Savings Plan was limited because of limits
on compensation, limits on annual additions or nondiscrimination requirements
applicable to qualified plans under the Code and (ii) who was designated by the
committee (either individually or by class) is eligible to be a participant in
the transition contribution component of this plan (see Section 4.3).

(c) Prior Plans and Biogen SERP. Each employee who is not eligible to be a
participant under subsection (a) or (b) above or (d) below, or who is eligible
but declines to participate under subsection (a) above, but who was a prior plan
participant and/or Biogen SERP participant and whose prior plan and/or Biogen
SERP account balance (or supplemental pension formula benefit under Section 4.1
of the Biogen SERP, if applicable) was transferred to this plan effective as of
January 1, 2004 (or such later date as the committee specified) is a participant
solely with respect to such transferred prior plan and/or Biogen SERP account
balance (or supplemental pension formula benefit, if applicable). This will not
include a person who is a vested participant under the Biogen SERP but not an
employee (i.e., a person who terminated employment from Biogen, Inc. or from
Biogen Idec on or before the date of transfer referred to in the preceding
sentence); such a person’s benefits under the Biogen SERP are governed by the
provisions of Section 5.1(f) and Appendix B.

(d) 401(k) Restoration. An employee who satisfies the requirements of
Section 4.1(a) below will be eligible to be a participant with respect to the
employer 401(k) restoration component of the plan.

(e) Time of Eligibility and Participation. An employee who is newly hired or
promoted into a position described in subsection (a)(i) above, or who is newly
designated as eligible under subsection (a)(ii) above, will be deemed to be
eligible on the date the committee (or its delegatee) sends him an enrollment
form (see Section 4.4).

An eligible employee under subsection (a) above will become a participant
hereunder when he makes a voluntary deferral under this plan. An eligible
employee under subsection (b), (c) or (d) above will become a participant
hereunder when Biogen Idec (or other employer) credits an amount to his
account(s) hereunder.

(f) Top Hat Plan. Notwithstanding the preceding subsections (or any other
provisions of the plan), no employee will be eligible to participate in any
component of this plan at any time when he or she is not a member of a select
group of management or highly compensated employees (within the meaning of ERISA
Sections 201(2), 301(a)(3) and 401(a)(1)), as determined by the committee.

3.2 End of Participation. A participant's participation in this plan (or a
particular component of this plan) will end upon the termination of his service
as an employee of Biogen Idec (or other employer) because of death or any other
reason, or upon his transfer to or reclassification as an employee who is not
eligible to participate in the plan (or in such component).

In addition, in the case of a participant who was designated as eligible for a
component of the plan by the Compensation Committee, his participation in such
component will end upon the Compensation Committee's specifying that he is no
longer eligible to participate. In such event, his participation will end
effective as of the later of the date of the Compensation Committee's action or
the date specified by the Compensation Committee; provided that no such action
will retroactively deprive a participant of any amount credited to his account
or any amount he was entitled to under this plan determined as of the effective
date of his termination of participation.

Upon the termination of a participant's participation in this plan (or in a
particular component of this plan) in accordance with this section, there will
be no additional voluntary deferrals or employer credits to such participant's
account(s) (or the account(s) related to such component), except to the extent
required by Code Section 409A or the regulations or any rulings thereunder with
respect to the balance of the plan year in which such termination of
participation occurred. However, the participant will be entitled to receive
amounts credited to his account(s) in accordance with this plan.

 

4



--------------------------------------------------------------------------------

ARTICLE 4

VOLUNTARY DEFERRALS BY PARTICIPANTS; EMPLOYER CREDITS

4.1 401(k) Restoration.

(a) Eligibility. Each employee who has excess applicable compensation during a
plan year will receive employer credits under this section, but only if the
individual is still an employee as of the end of the plan year (or other
period—for example, quarterly) for which an amount is to be credited under
subsection (c) below.

(b) Amount of Employer 401(k) Restoration Credits. For each plan year (or a
shorter period of time specified by the committee), each employer will credit a
401(k) restoration amount to the account of each eligible participant (under
subsection (a) above) employed by such employer who has excess applicable
compensation during such plan year (or such shorter period of time). The
employer's credits on behalf of such a participant will be equal to six percent
of his excess applicable compensation during the plan year (or such shorter
period of time).

(c) Time for Making Employer 401(k) Restoration Credits. Employer credit amounts
under subsection (b) will be credited to participants' accounts at such time(s)
as the committee determines after the end of each plan year (or such shorter
periods of time—for example, quarterly—specified by the committee).

4.2 Voluntary Deferrals. Each eligible employee (under Section 3.1(a)) may make
voluntary deferrals under the plan from his base salary in any whole percentage
of his base salary from a minimum of 1% to a maximum of 80% by electing to
reduce his base salary by such amount. In addition, each such eligible employee
may make voluntary deferrals under the plan from his recurring bonus amounts (as
defined in Section 2.21) in any whole percentage of his recurring bonus amounts
from a minimum of 1% to a maximum of 100% by electing to reduce his recurring
bonus amounts by such amount. Elections to reduce base salary and/or recurring
bonus amounts will be in accordance with the requirements of Section 4.4(a)(i).
Finally, each such eligible employee may make voluntary deferrals under the plan
from his non-recurring bonus amounts (as defined in Section 2.16), if any, in
any whole percentage of his non-recurring bonus amounts from a minimum of 1% to
a maximum of 100%, by electing to reduce his non-recurring bonus amounts by such
amount. Deferrals of any equity based awards shall not include any partial
shares of common stock of Biogen Idec. Elections to reduce non-recurring bonus
amounts must be made in accordance with the requirements of Section 4.4(a)(ii).

Notwithstanding the first sentence of the preceding paragraph, the committee (or
its designee) may reduce the maximum base salary deferral an eligible employee
may elect from 80% to such smaller percentage as the committee (or its designee)
deems advisable, in the case of any participant or group of participants, so
that all employee contributions (by salary reduction or otherwise) for benefit
plan coverages applicable to such participant(s), withholding tax obligations
applicable to such participant(s), and any other elective or non-elective
application of the base salary of such participant(s) (such as, by way of
illustration and not by way of limitation, charitable deductions) will be
accommodated. Any such reduction applicable to a participant for a plan year
will be made before the start of such plan year.

4.3 Transition Credit. Each eligible employee (under Section 3.1(b)) will
receive a transition credit hereunder. The amount of such credit will be the
amount the participant would have received under the terms and conditions of
Appendix C of the Savings Plan if Code Section 401(a) nondiscrimination
requirements and/or Code Section 401(a)(17) or 415 limits did not apply, reduced
by any amount actually contributed to the Savings Plan on his behalf under such
Appendix C. Any such transition credit amount hereunder will be credited at a
time determined by the committee.

4.4 Election Procedures.

(a) (i) Voluntary Deferrals from Base Salary or Recurring Bonus Amounts. An
eligible employee under Section 3.1(a) who wishes to reduce his base salary
and/or recurring bonus amounts to be earned during a particular plan year in
order to make voluntary deferrals under Section 4.2 must complete an enrollment
form specifying the amount of his voluntary deferrals (with separate percentages
for his base salary and recurring bonus amounts, if desired), agreeing to reduce
his base salary and/or recurring bonus amounts by the amount(s) he specifies,
and providing such other information as the committee may require.

 

5



--------------------------------------------------------------------------------

A participant's enrollment form electing such voluntary deferrals for any plan
year must be filed with the committee by such deadline as the committee
specifies, but in any event before the start of such plan year. A participant
may change the amount of his voluntary deferrals with respect to any subsequent
plan year by filing a new enrollment form before the start of such subsequent
plan year, and the change will become effective as of the first day of such
subsequent plan year. Once a participant has elected to defer base salary and/or
recurring bonus amounts, his enrollment form will remain in effect for future
plan years unless the participant changes or terminates his prior elections by
filing a new enrollment form in accordance with the preceding sentence.

An individual who first becomes eligible under Section 3.1(a) during a plan year
may make an initial election by filing an enrollment form with the committee not
later than 30 days after the committee (or its delegatee) sends him an
enrollment form. However, such a newly eligible employee may elect to defer only
base salary and/or that portion of any recurring bonus amounts to be earned
after the date of filing his completed enrollment form. An individual is
considered first eligible only if either: (i) he had not during the preceding
24-month period been eligible to make voluntary deferrals under this plan or
under another non-qualified deferred compensation plan maintained by Biogen Idec
(or another employer or other subsidiary or affiliate of Biogen Idec); or
(ii) he had received a complete distribution of his entire interest under the
plan and subsequently, through rehire, promotion, transfer or designation, again
becomes eligible to participate in this plan under Section 3.1.

After a plan year has begun, a participant may not change the amount of
voluntary deferrals of base salary and/or recurring bonus amounts (if any) he
had elected for such plan year. However, if during a plan year a participant
either (i) has an unforeseeable emergency (as defined in Section 6.1) and
receives a distribution under Section 6.1 or (ii) has a financial hardship (as
defined in the Savings Plan) and receives a financial hardship withdrawal from
the Savings Plan, the participant's deferral election will automatically be
cancelled. For distributions referred to in (i) above, deferrals shall be
cancelled for the balance of the year in which any such distribution is made.
For distributions referred to in (ii) above, deferrals shall be cancelled
through the end of the year in which falls the six-month anniversary of the
hardship withdrawal.

(ii) Voluntary Deferrals From Non-Recurring Bonus Amounts. If an eligible
employee (under Section 3.1(a)) becomes eligible to receive a non-recurring
bonus amount (as designated by the committee in accordance with Section 2.16),
such eligible employee may elect to make voluntary deferrals under Section 4.2
equal to all or a specified portion of such non-recurring bonus amount in
accordance with such procedures as established by the committee. Elections made
with respect to equity based awards shall apply to all tranches of such awards
regardless of the date such award becomes nonforfeitable and shall apply with
respect to any and all dividends or dividend equivalents provided with respect
to such awards . All deferral elections hereunder must be made on an enrollment
form approved by the committee, specifying the amount he elects to defer,
agreeing to reduce his non-recurring bonus amount(s) by such amount, and
providing such other information as the committee may require. If an eligible
employee elects to defer restricted stock or market stock unit awards, such
employee shall not be permitted to diversify the investment of such awards other
than in Biogen Idec stock or stock equivalent.

A participant’s enrollment form must be filed with the committee by such
deadline as the committee specifies in written procedures approved by the
committee (or its delegatee) governing deferral elections for non-recurring
bonus amounts. Any filing deadline will comply with the timing of elections
requirements of the regulations under Code Section 409A. Accordingly, if the
committee determines that a particular non-recurring bonus amount constitutes
“performance-based compensation,” the timing requirements for electing to defer
performance-based compensation may be applied. Furthermore, with respect to the
initial election to defer payment of any equity based awards such as restricted
stock unit awards, market stock unit awards or any other forfeitable rights that
requires the participant to provide services for at least 12 months from the
date the award is granted, the election to defer such compensation may be made
within 30 days after the date of grant or, if earlier, 12 months in advance of
the date such award or right becomes nonforfeitable provided that if death,
disability or a change in control occurs which accelerates the vesting before
the end of such 12-month period, the deferral election will not be effective.
The committee’s written procedures will be deemed to constitute part of this
plan for purposes of the written plan document requirements of the regulations
under Code Section 409A.

If an individual first becomes eligible under Section 3.1(a) during a plan year
and after the deadline provided in the preceding paragraph, he may make an
election to defer his non-recurring bonus amounts (if any) for such plan year in
accordance with the rules specified in the third paragraph of subsection
(i) above. In addition, the

 

6



--------------------------------------------------------------------------------

rules in the fourth paragraph of subsection (i) above will apply to any
non-recurring bonus amounts deferral election the participant made for any plan
year in which he receives a distribution under Section 6.1 or a financial
hardship withdrawal from the Savings Plan.

(b) Form and Time of Payment.

(i) Initial Election. Each participant must specify the form of payment (lump
sum or installments in accordance with Section 6.4(a), 6.5(a) and/or
Section 6.6(a) below, as applicable) of his accounts hereunder in the event of
the participant's death or other termination of employment (including as a
result of disability). The time and form of payments under the plan are governed
by the provisions of Article 6 and participant elections must conform to the
requirements of such provisions. Any election as to medium of payment with
respect to equity based awards (i.e. whether such award will be settled in stock
or cash) shall be subject to the terms of the Biogen Idec Inc. 2008 Omnibus
Equity Plan (or successor long term incentive plan) and/or award agreement
thereunder. Any such election shall not be considered an election as to time or
form of payment and shall not be subject to the restrictions under this Section.

In addition, a participant may elect payment of his accounts under Section 6.2
in the event of a change in control (as defined in Section 2.7(b)).

In addition, a participant who is an active Employee may (but is not required
to) specify one or more in-service distributions to the participant in
accordance with Section 6.3 if desired by the participant. A participant who
declines to elect such an in-service distribution is deemed to have elected
payment only after death (Section 6.4) or termination of employment (Section
6.5) or, if applicable, a change in control (Section 6.2); such a participant
may not thereafter make a change of election under subsection (ii) with respect
to an in-service distribution from the plan.

A participant’s initial election of a time and form of payment hereunder must be
made by whichever of the following dates applies to the participant (or the
earlier of such dates, if both apply to a particular participant): (A) the
deadline for filing the participant’s initial enrollment form under subsection
(a) above; or (B) January 30 of the year following the year for which an amount
is first credited to the participant under Section 3.1(c), Section 4.1 or
Section 4.3 (provided that this clause (B) will not apply to a participant if he
was previously eligible for employer credits or contributions (as opposed to
voluntary deferrals) under this plan or under any other account balance
non-qualified deferred compensation plan maintained by Biogen Idec (or another
employer or other subsidiary or affiliate of Biogen Idec).

(ii) Change of Election. Notwithstanding subsection (i) above, the following
changes of election will be permitted. If such a subsequent election becomes
effective as provided below, then the participant’s account(s) will be payable
at the time and in the form specified in his subsequent election.

 

  (A) In-Service Distributions. In the case of an eligible participant who
elected an in-service distribution, at any time that is at least one year prior
to the date for payment originally elected by the participant, if the
participant is still an employee of Biogen Idec (or another employer or other
subsidiary or affiliate) at such time, the participant may make one subsequent
election to defer the time when any previously elected in-service distribution
under Section 6.3 from his account(s) would otherwise be payable (or installment
payments would otherwise begin) to a subsequent date specified by him, and/or
may elect another form of payment or a different number of installments with
respect to the in-service distribution of his account(s), subject in all cases
to the requirements of this section and to the requirements of Section 6.3.

 

  (B) Death or Termination of Employment. A participant who is still an employee
of Biogen Idec (or another employer or other subsidiary or affiliate) may make
one subsequent election to change the form of payment hereunder that will be
used following his death or other termination of employment. Such an election
must comply with the applicable requirements of Sections 6.4(a), 6.5(a) and
6.6(a) (as applicable).

 

7



--------------------------------------------------------------------------------

  (C) Effectiveness of Subsequent Election. A participant’s subsequent election
under this subsection (ii) will become effective only if the following
requirements are satisfied: (1) the subsequent election does not take effect
until one year after the date of the subsequent election and the participant
remains an employee of Biogen Idec (or another employer or other subsidiary or
affiliate) during such one year period, (2) the election extends the date for
payment, or the start date for installment payments, by at least five years, and
(3) in the case of a subsequent election to defer a previously elected
in-service distribution (under subsection (A) above), the subsequent election is
made at least 12 months before the date previously elected for such in-service
distribution.

No election under this subsection (ii) may operate to accelerate any payment or
distribution hereunder or violate any requirement of Code Section 409A or the
regulations and rulings thereunder.

A participant may make only one subsequent election under subsection
(ii) (A) and only one subsequent election under subsection (ii)(B). Such
subsequent election(s) may be made at the same or at different times. Also, the
committee may permit additional election opportunities (in accordance with the
transition or other rules under the regulations or other Internal Revenue
Service guidance under Code Section 409A or in such other circumstances as the
committee deems appropriate). Any such additional subsequent elections under
subsection (ii) must satisfy all the requirements of this section and any other
applicable requirements under the plan or, alternatively, must satisfy such
requirements as the committee may impose in connection with a new election under
a Code Section 409A transition or other rule.

ARTICLE 5

PARTICIPANT ACCOUNTS

5.1 Participant Accounts.

(a) Employer 401(k) Restoration Accounts. Employer credits on a participant’s
behalf under Section 4.1 will be credited to an account in the name of such
participant. Such account will be called his employer 401(k) restoration
account.

(b) Voluntary Deferred Compensation Accounts. Voluntary deferrals by a
participant under Section 4.2 will be credited to an account in the name of such
participant. Such account will be called his voluntary deferred compensation
account.

(c) Transition Accounts. Transition credits on a participant’s behalf under
Section 4.3 will be credited to an account in the name of such participant. Such
account will be called his transition account.

(d) Prior Plan Account. Account balances as of December 31, 2003 (or such later
date as the committee specified) for a participant in a prior plan were
transferred to this plan from such prior plan and the transferred amount was
credited to an account in the name of such participant. Such account is called
his prior plan account.

(e) Biogen SERP Account. Amounts transferred to this plan from the Biogen SERP
on behalf of a participant were credited to an account in the name of such
participant. Such account is called his Biogen SERP account. The amount so
transferred on behalf of a participant in the excess benefit formulas in
Section 4.2 of the Biogen SERP was the amount credited to such participant’s
Biogen SERP cash balance account as of December 31, 2003 (or such later date of
transfer as the committee specified). The amount so transferred on behalf of a
participant in the supplemental pension formula in Section 4.1 of the SERP was
the present value as of December 31, 2003 (or such later date of transfer as the
committee specified) of the participant’s SERP accrued supplemental pension as
of such date (calculated in accordance with the terms of the SERP in effect on
such date).

(f) Certain Special Provisions. Participants’ prior plan accounts and Biogen
SERP accounts will be governed by the applicable provisions of this plan as in
effect from time to time.

For persons who were participants in the Biogen SERP before the transfer date
referred to in subsection (e) above and are entitled to a vested SERP benefit
thereunder, but who are not active participants under this plan and therefore do
not have an account hereunder, the amount transferred to this plan in respect of
their Biogen SERP benefit will be governed by Appendix B hereto, as in effect
from time to time.

 

8



--------------------------------------------------------------------------------

(g) 409A. For purposes of applying Code Section 409A, as provided in the
regulations thereunder, a participant’s voluntary deferred compensation account
is disaggregated from his or her other accounts hereunder.

5.2 Participant’s Account Value.

(a) Deemed Investment Results. Except as otherwise provided below, a
participant’s accounts will be credited with deemed investment results as if the
amounts credited to his accounts were invested in one or more designated
investment funds (as described below) and all dividends and distributions on
shares or other interests of a particular investment fund were reinvested in
such fund. The investment funds available for this purpose will be those from
time to time available as investment options for participants’ accounts under
the Savings Plan, plus the investment funds specified in subsections (b) and
(c) below (in the case of eligible participants). Notwithstanding the foregoing,
with respect to the portion of a participant’s voluntary deferred compensation
account attributable to restricted stock or market stock units or other equity
based awards , such portion will be deemed to be invested in shares of common
stock of Biogen Idec as described in the long term incentive plan sponsored by
Biogen Idec. Investment funds hereunder are for the sole purpose of providing
the basis for crediting deemed investment results to participants’ accounts, and
do not represent any actual funds or assets held hereunder for the benefit of
participants.

Each participant will indicate with his initial enrollment form (or another form
specified by the committee) the investment fund or funds (and the proportion in
each fund when the participant designates more than one) he wishes to designate
for this purpose. Thereafter, a participant may change his designation with
respect to either the deemed investment of future credits to his account(s)
hereunder or the deemed transfer of amounts from a previously designated
investment fund to another fund. The committee shall establish the frequency
with which such a change may be made, the method of making such a change, and
the effective date of such a change, and shall prescribe such other rules and
procedures as it deems appropriate. Such designation will remain in effect until
subsequently changed by the participant in accordance with this paragraph.
Following a participant’s death and before the payment of any amount due to the
participant’s beneficiary hereunder has been completed, the beneficiary will
exercise the participant’s designation powers under this section.

Notwithstanding the preceding paragraph, the committee may establish one or more
default investment funds that will be used to determine deemed investment
results in the case of any participant or group of participants who have not
made a designation under the preceding paragraph. Such default investment
fund(s) will be used to determine deemed investment results applicable to the
account of such participant or participants until any such participant makes a
designation of investment fund(s) in accordance with the plan.

Deemed investment results under this subsection will be credited to a
participant’s accounts effective as of the last day of each plan year (and as of
such other valuation dates during a plan year as the committee may establish).

The value of a participant’s accounts at any point in time will be his voluntary
deferrals, employer 401(k) restoration credits, transition credits on his
behalf, and prior plan and/or Biogen SERP transfer amounts, increased or
decreased by deemed investment results as provided in this section through the
most recent valuation date, and reduced by any distributions from the
participant’s accounts.

(b) Fixed Rate Option. In addition to the investment funds offered under the
Savings Plan as described in (a) above, a participant who is an active Employee
may elect to have his accounts credited with the deemed investment results as if
they were invested in a fixed rate option earning a rate of return specified by
the committee. The rate of return under the fixed rate option will be 8% for the
2008 plan year. The rate of return of future plan years will be determined each
year by the committee.

(c) Exception for Certain Prior Plan Accounts. Former participants in the IDEC
Pharmaceuticals Corporation Deferred Compensation Plan whose accounts were
credited with interest under the fixed rate option available under that plan
immediately prior to the date such account was transferred to this plan may
continue to

 

9



--------------------------------------------------------------------------------

have such transferred amount credited with deemed investment results equal to
the interest rate under that fixed rate option. Any additional contributions
made under this plan will be credited with deemed investment results as
described in subsection (a) or (b) above. Amounts being credited with interest
under this subsection (c) may be transferred to an option described in
subsection (a) or (b) above, but no amounts credited to a participant’s accounts
may be transferred into the fixed rate option under this subsection (c) (even if
such amounts had previously been invested in such investment fund and then
transferred to another investment fund).

(d) Special Rule for Transferred Prior Plan Accounts and Transferred Biogen SERP
Accounts. In connection with the transfer of participants’ prior plan account
balances and Biogen SERP account balances to this plan, transferred account
balances were initially credited with deemed investment results as if the
participant had selected the money market fund investment option under the
Savings Plan. Deemed investment results in accordance with the preceding
sentence will apply to such transferred account balances until a participant
changes such designation in accordance with subsection (a) above.

(e) Bookkeeping Accounts. Participants’ accounts and subaccounts will be
maintained on the books of the participant’s employer for bookkeeping purposes
only; such accounts will not represent any property or any secured or priority
interest in any trust or in any segregated asset.

In order to facilitate the administration of the plan, the committee may arrange
for a participant’s account to be divided for recordkeeping purposes into two or
more subaccounts, in accordance with procedures established by the committee.

5.3 Vesting.

(a) Employer 401(k) Restoration Account.

(i) Before January 1, 2008. This subsection (i) will apply to participants who
incur a termination of employment before January 1, 2008.

A participant who is an active employee will have a fully vested interest in his
employer 401(k) restoration account at all times on and after his 55th birthday.
Before that date, such a participant will have a vested interest in that
percentage of his employer 401(k) restoration account specified in the following
table based upon his number of years of service under the plan:

 

Years of Service

   Vested Percentage  

Less than 1

     0 % 

1

     25 % 

2

     50 % 

3

     75 % 

4 or more

     100 % 

(ii) On or After January 1, 2008. This subsection (ii) will apply to
participants who are active employees on or after January 1, 2008 (i.e., have
not incurred a termination of employment with Biogen Idec, or another employer
or other subsidiary or affiliate of Biogen Idec, before January 1, 2008). Each
such participant will have a fully vested interest in his employer 401(k)
restoration account at all times.

(b) Voluntary Deferred Compensation Account. A participant will have a fully
vested interest in his voluntary deferred compensation account at all times
except that any equity based awards deferred hereunder shall be subject to such
vesting requirements as provided under the Biogen Idec Inc. 2008 Omnibus Equity
Plan (or successor long term incentive plan) and/or any award agreement
applicable to such award.

(c) Transition Account.

(i) Before January 1, 2008. This subsection (i) will apply to participants who
incur a termination of employment before January 1, 2008.

 

10



--------------------------------------------------------------------------------

A participant who is an active employee will have a fully vested interest in his
transition account at all times on and after his 65th birthday. Before that
date, such a participant will have a vested interest in that percentage of his
transition contribution account specified in the following table based upon his
number of years of service under the plan:

 

Years of Service

   Vested Percentage  

Less than 2

     0 % 

2

     20 % 

3

     50 % 

4

     60 % 

5

     70 % 

6

     80 % 

7 or more

     100 % 

(ii) On or After January 1, 2008. This subsection (ii) will apply to
participants who are active employees on or after January 1, 2008 (i.e., have
not incurred a termination of employment with Biogen Idec, or another employer
or other subsidiary or affiliate of Biogen Idec, before January 1, 2008). Each
such participant will have a fully vested interest in his transition account at
all times.

(d) Prior Plan Account. A participant will have a fully vested interest in his
prior plan account at all times.

(e) Biogen SERP Account. A participant who is an active employee will have a
fully vested interest in his Biogen SERP account at all times effective
January 1, 2004.

(f) Full Vesting upon Death, Disability or Change in Control. Notwithstanding
subsections (a)(i) and (c)(i) above (for participants to whom such subsections
apply):

(i) If a participant’s employment by his employer (or another Biogen Idec
subsidiary or affiliate) is terminated because of the participant’s death or
disability, all his accounts hereunder will be fully vested regardless of his
number of years of service.

(ii) In the event of a change in control (as defined in Section 2.7(a)), all
accounts of all participants still employed by Biogen Idec at such time will be
fully vested regardless of a participant’s number of years of service.

(g) Forfeiture of Non-Vested Account Balances. If a participant terminates
employment with his employer (and all other Biogen Idec subsidiaries or
affiliates) under circumstances such that he is not fully vested in one or more
accounts in accordance with the preceding subsections, the non-vested balance(s)
as of the date of termination of employment will be forfeited and cancelled.

(h) Meaning of “Fully Vested.” Reference to any account of a participant as
“fully vested” means that such account is not subject to forfeiture; however,
all participant accounts, including fully vested accounts, are subject to
(i) fluctuation as a result of the crediting of deemed investment results
(including losses) to such accounts as provided in the plan and (ii) the
possibility of the insolvency or bankruptcy of Biogen Idec (or other employer)
(see Section 7.2(a)).

ARTICLE 6

DISTRIBUTIONS TO PARTICIPANT

6.1 Distributions for Unforeseeable Emergency. If a participant has an
unforeseeable emergency prior to his termination of employment with his
employer, he may apply to the committee for a distribution from the plan. If
such application for an unforeseeable emergency distribution is approved by the
committee, distribution of the approved amount will be made on the date of
approval by the committee. The amount of the distribution will be the amount
reasonably needed to alleviate the participant’s unforeseeable emergency
(including the amount necessary to

 

11



--------------------------------------------------------------------------------

pay any federal, state or local income taxes and penalties reasonably
anticipated to result from the distribution), as determined by the committee, up
to a maximum of the participant’s vested account balances. Such a distribution
will be made from the participant’s vested accounts in a single lump sum
payment.

An unforeseeable emergency is a severe financial hardship affecting the
participant resulting from illness or accident of the participant or the
participant’s spouse, dependent or designated beneficiary, the need to rebuild
the participant’s principal residence following damage not covered by insurance,
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the participant’s control. A circumstance or exigency of
the participant does not constitute an unforeseeable emergency to the extent
that the participant’s financial need is or may be relieved through
reimbursement or compensation by insurance or otherwise, or by liquidation of
assets (to the extent that such liquidation would not itself cause severe
hardship).

The committee will determine whether a participant has incurred an unforeseeable
emergency and the amount needed to alleviate the unforeseeable emergency. A
participant is not entitled to a distribution under this section regardless of
the participant’s circumstances or exigencies, and all such distributions and
the amounts thereof are subject to the determination of the committee.

6.2 Distribution Upon a Change in Control. In the event of a change in control
(as defined in Section 2.7(b)), a participant who elected payment of his
accounts under the second paragraph of Section 4.4(b)(i) will receive a lump sum
payment equal to the amount credited to his accounts hereunder. Such payment
will be made 30 days after the occurrence of the change in control (but not
before January 1, 2008 in the case of a change in control that occurs during
2007). This Section 6.2 is effective as of December 26, 2007.

6.3 In-Service Distribution(s) at a Time Specified by Participant. A participant
who is an active Employee may, in accordance with this section and Section 4.4,
elect an in-service distribution at a specified future date (but not earlier
than five years after the time the participant is making such election) of all
or any portion of his vested accounts. If, in his initial enrollment or
subsequent change of election form, the participant designated payment of all or
any portion of his vested account(s) at a specified time(s) and he is still an
employee of Biogen Idec (or another employer or other subsidiary or affiliate)
at such time(s), the participant will receive payment of the amount elected,
payable on the designated date(s). A participant’s election for in-service
distributions under this Section 6.3 may be for a single payment or up to five
annual payments (with the first payment on the date specified by the participant
and subsequent payments made in each subsequent calendar year until all such
annual payments have been distributed), in each case in an amount or portion
specified by the participant in his initial enrollment or other subsequent
change of election form (whichever applies). Each payment will be the amount
specified (or the entire vested balance remaining in the participant’s accounts,
if less). Payments with respect to an in-service distribution election of a flat
dollar amount (as opposed to a percentage of the participant’s vested account)
by a participant who has deferred equity based awards shall be paid from the
portion of the participant’s vested account that is not attributable to such
equity based awards.

Any amount in a participant’s accounts hereunder not distributed to the
participant under this Section 6.3 will be distributed under Section 6.2 or
under Section 6.4 or 6.5, whichever may be applicable, and Section 6.6, if
applicable. If a participant is receiving multiple payments under this
Section 6.3 and dies or otherwise terminates employment, or (if applicable)
there is a change in control, payments under this subsection will cease and
subsequent payments will be governed by Section 6.4 or 6.5, or Section 6.2, as
the case may be.

6.4 Distribution upon Death of a Participant.

(a) In general. If a participant dies while still an employee of Biogen Idec (or
another employer or other subsidiary or affiliate) or after termination of such
employment, but before the complete distribution of his vested accounts
hereunder, his beneficiary will receive the total amount remaining in his vested
accounts. Except as otherwise provided in Section 6.6, distribution will be made
in a single sum payment within 90 days of the date of death.

(b) Beneficiary. Each participant may designate one or more beneficiaries to
receive a distribution payable under subsection (a) above and may revoke or
change such a designation at any time. If the participant names two or more
beneficiaries, distribution to them will be in such proportions as the
participant designates or, if the participant does not so designate, in equal
shares. Any such designation of beneficiary will be made in accordance with such
procedures or in such form as the committee may prescribe or deem acceptable.

 

12



--------------------------------------------------------------------------------

Any portion of a distribution payable upon the death of a participant that is
not disposed of by a designation of beneficiary under the preceding paragraph,
for any reason whatsoever, will be paid to the beneficiary determined under the
following rules:

(i) If at the participant’s death the participant has an account under the
Savings Plan and there is a valid designation of beneficiary under the Savings
Plan, the beneficiary(ies) will be the same person(s) who is (are) the Savings
Plan beneficiary(ies) (in the same proportions, if more than one).

(ii) If subsection (a) does not apply, the participant’s account(s) hereunder
will be paid to the participant’s spouse if living at his death, otherwise
equally to the participant’s natural and adopted children living at his death
(and the issue of a deceased child by right of representation), otherwise to the
participant’s estate. For purposes of the preceding sentence, a spouse includes
a spouse of the same gender as the participant if the marriage occurred in a
jurisdiction that recognizes as valid marriages between persons of the same
gender.

The committee may direct payment in accordance with a prior designation of
beneficiary (and will be fully protected in so doing) if such direction (i) is
given before a later designation is received, or (ii) is due to the committee’s
inability to verify the authenticity of a later designation. Such a distribution
will discharge all liability therefor under the plan.

6.5 Distribution upon Participant’s Termination of Employment.

(a) Time and Form of Payment. Following a participant’s termination of
employment (including as a result of disability) for any reason other than
death, except as otherwise provided in Section 6.6, the participant will receive
a single sum payment equal to his vested account balance, payable on the first
business day following the six-month anniversary of the participant’s
termination of employment.

(b) Termination of Employment. For purposes of this plan, a participant will
have a termination of employment only if the provisions of the regulations under
Code Section 409A defining “separation from service” are satisfied.

6.6 Installment Distributions in Certain Cases.

(a) Participant. Notwithstanding the provisions of Section 6.5, a participant
may, at the time of filing his initial enrollment form under Section 4.4(b)(i)
(or, if applicable, in a subsequent election under Section 4.4(b)(ii)),
designate that the amount payable to him hereunder upon termination of
employment will be paid in a number (minimum of two and maximum of fifteen) of
annual installment payments, as specified by the participant. However, in the
event the participant’s vested account balance as of the date that installment
distributions would begin in accordance with Section 6.5 is equal to or less
than the limit under Code Section 402(g)(1)(B) and (g)(4) (as in effect at such
time—for example, $15,500 during 2008), such vested account balance will be
automatically paid in the form of a lump sum payment to the extent not
prohibited by the regulations under Code Section 409A.

(b) Beneficiary. Notwithstanding Section 6.4, a participant may at the time of
filing his initial enrollment form under Section 4.4 (or, if applicable, in a
subsequent election), designate that, if the participant dies before receiving
the entire amount payable to him hereunder, the beneficiary will receive either:

 

  (i) A number of annual installment payments equal to:

 

  (A) the number the participant elected for himself under subsection (a) above
(if the participant dies before receiving any installment payments), or

 

  (B) the number of remaining installment payments due to the participant under
subsection (a) above (if the participant dies after receiving one or more
installment payments); or

 

13



--------------------------------------------------------------------------------

  (ii) A single payment.

Payment to the beneficiary (or the first installment) will be made at the time
provided in Section 6.4(a).

If the participant fails to designate the form of payment to the beneficiary,
the default form of payment will be a single payment under (ii) above.

(c) Installment Payments. Where installment payments are due, the first annual
installment payment will be made on the date specified in Section 6.4 or 6.5
(whichever is applicable) and subsequent annual installments will be made in
each subsequent calendar year until all such annual payments have been
distributed. The amount of each annual installment payment will be determined by
multiplying the then amount of the participant’s vested account balances by a
fraction whose numerator is one and whose denominator is the number of remaining
annual installment payments. Installment payments with respect to equity based
awards shall be made in shares and shall not include any fractional shares.

(d) Death of Beneficiary. If a participant’s designated beneficiary is receiving
installment payments and dies before receiving payment of all the annual
installments, the deceased beneficiary’s estate will receive a lump sum payment
of the amount remaining to be distributed to such beneficiary. Such payment will
be made within 90 days of the date of death.

(e) Deemed Single Payment. As provided in the regulations under Code
Section 409A, installment payments to a participant will be deemed a single
payment on the date of the first installment for purposes of the
anti-acceleration rule (Section 4.4(b) and Section 6.9) and the rules governing
the timing of changes in elections with respect to time and form of payment
hereunder (Section 4.4(b)).

6.7 Certain Other Distributions. In addition to the distributions provided for
in the preceding sections of this Article 6, the committee may provide for a
distribution from a participant’s account(s) under the following circumstances:

(a) Domestic Relations Order. Distribution of the amount necessary to fulfill
the requirements of a domestic relations order (as defined in Code
Section 414(p)) requiring the payment of all or a portion of the participant’s
vested account(s) to another individual (see Section 7.3(b)).

(b) Conflicts of Interest. Distribution to the extent reasonably necessary to
comply with a federal government ethics agreement or a federal, state, local or
foreign ethics or conflicts of interest law (as described in the regulations
under Code Section 409A).

(c) Violation of Code Section 409A. In the event that, notwithstanding the
intent that this plan satisfy in form and operation the requirements of Code
Section 409A, it is determined that the requirements of Code Section 409A have
been violated with respect to one or more accounts of any participant or group
of participants, distribution of the amount determined to be includable in
taxable income of such participant or participants as a result of such a
violation of Code Section 409A shall be made to such participant(s).

(d) Other Circumstances. Distribution of any amount specifically permitted by
Code Section 409A and the regulations thereunder.

6.8 Delay in Distributions. Notwithstanding the provisions of any of the
foregoing sections in this Article 6, the committee may delay the making of any
payment due to a subsequent date, provided that the delayed payment is made not
later than the latest time permitted under Code Section 409A and the regulations
and rulings thereunder (generally, the later of the end of the calendar year in
which the specified payment date occurs or the 15th day of the third month after
the specified payment date).

6.9 Compliance with Code Section 409A. Notwithstanding any other provision of
this plan (including, without limitation, Section 6.7(c)), distributions and
elections respecting distributions are intended to be and will be administered
in accordance with the provisions of Code Section 409A and the regulations and
rulings thereunder (including the provisions prohibiting acceleration of payment
unless specifically permitted by such regulations and rulings).

 

14



--------------------------------------------------------------------------------

ARTICLE 7

MISCELLANEOUS

7.1 Amendment or Termination of Plan. Biogen Idec, by action of the Board or of
the Compensation Committee (or such other committee thereof or officer or
officers of Biogen Idec to whom the Board or Compensation Committee has
delegated this authority), at any time and from time to time, may amend or
modify any or all of the provisions of this plan or may terminate this plan
without the consent of any participant (or beneficiary or other person claiming
through a participant). In addition, any amendment may be made by the committee,
or by the Executive Vice President – Chief Financial Officer, or the Executive
Vice President – Human Resources of Biogen Idec except for an amendment that
would materially increase or reduce the benefits of the plan to participants or
materially increase the cost of maintaining the plan to the employers; such
committee or specified officer(s) may not terminate the plan.

Notwithstanding the preceding paragraph, no termination or amendment of the plan
may reduce the amounts credited to the accounts of any participant under the
plan (including a participant whose employment with the employer was terminated
before such plan termination or amendment) or the vested percentages of such
accounts. However, Biogen Idec may change the deemed investment options under
Section 5.2, and Biogen Idec may upon termination of this plan pay participants’
account balances to the participants regardless of the times elected for payment
(or the start of installment payments) elected by the participants and may pay
such amounts in single sum payments regardless of whether installment
distributions would otherwise be payable under Section 6.6; provided that any
such distributions upon plan termination must be permitted by Code Section 409A
and the regulations and rulings thereunder. In addition, Biogen Idec may, from
time to time, make any amendment that it deems necessary or desirable to satisfy
the applicable requirements of the tax laws and rulings and regulations
thereunder in order to preserve, if possible, the tax deferral features of this
plan for participants. No diminution or restriction on a participant’s
opportunity to make elections or withdrawals, or exercise other privileges or
rights hereunder, pursuant to the preceding sentence will be deemed to violate
the rights of any participant or beneficiary hereunder so long as such change
does not effect a forfeiture of any of a participant’s account balances
hereunder or render an account balance (or portion thereof) which previously was
nonforfeitable forfeitable. Any amendment that is required by Code Section 409A
and the regulations and rulings thereunder to have a delayed effective date will
be effective no earlier than such required date.

7.2 Benefits Not Currently Funded.

(a) Nothing in this plan will be construed to create a trust or to obligate
Biogen Idec to segregate a fund, purchase an insurance contract or other
investment, or in any other way currently to fund the future payment of any
benefits hereunder, nor will anything herein be construed to give any
participant or any other person rights to any specific assets of Biogen Idec or
any other entity. However, in order to make provision for its obligations
hereunder, Biogen Idec (or other employer) may in its discretion purchase an
insurance contract or other investment; any such contract or investment will be
a general asset belonging to Biogen Idec (or other employer), and no participant
or beneficiary will have any rights to any such asset. The rights of a
participant or beneficiary hereunder will be solely those of a general,
unsecured creditor of his employer.

(b) Notwithstanding subsection (a) above, Biogen Idec (or other employer) in its
sole discretion may establish a grantor trust of which it is treated as the
owner under Code Section 671 to provide for the payment of benefits hereunder,
subject to such terms and conditions as Biogen Idec (or other employer) may deem
necessary or advisable to ensure that trust assets and benefit payments are not
includable, by reason of the trust, in the taxable income of trust beneficiaries
before actual distribution and that the existence of the trust does not cause
the plan or any other arrangement to be considered funded for purposes of Title
I of ERISA. Biogen Idec may terminate any such trust in accordance with its
terms.

 

15



--------------------------------------------------------------------------------

7.3 No Assignment.

(a) No participant or beneficiary will have any power or right to transfer,
assign, anticipate or otherwise encumber any benefit or amount payable under
this plan, nor shall any such benefit or amount payable be subject to seizure or
attachment by any creditor of a participant or a beneficiary, or to any other
legal, equitable or other process, or be liable for, or subject to, the debts,
liabilities or other obligations of a participant or beneficiary except as
otherwise required by law.

(b) Notwithstanding subsection (a) above, all or a portion of a participant’s
account balances may be assigned to the participant’s spouse, former spouse, or
other dependent (for purposes of this section, an “alternate recipient”) in
connection with a domestic relations order (as defined in Code Section 414(p))
awarding such portion(s) to the alternate recipient. However, no such order may
award to an alternate recipient greater rights than the participant has with
respect to his account. If any portion of an account so assigned is not fully
vested at such time, such portion will vest only in accordance with the
applicable provisions of this plan based upon the participant’s years of
service. Upon receipt of a copy of the relevant provisions of any such order or
property settlement agreement, certified or represented to the committee’s
satisfaction to be accurate and in effect, and an acknowledgment by the
alternate recipient that such alternate recipient will be responsible for income
taxes on such amounts when distributed or made available to such alternate
recipient and that such amounts are subject to income tax withholding as
provided in this plan, and such other information (including the alternate
recipient’s social security number) as the committee may reasonably request, the
committee will assign such amount to a separate account hereunder and will
distribute such account to the alternate recipient in the form of a single sum
payment as soon as administratively possible, as permitted by Reg.
1.409A-3(j)(4)(ii) (except for any unvested amounts) as provided in
Section 6.7(a).

7.4 Effect of Change in Control.

(a) Amendments. Notwithstanding Section 7.1, following the occurrence of a
change in control (as defined in Section 2.7(a)): no amendment will be made
following a change in control without the consent of the affected participant
(or beneficiary or other person claiming through a participant) that adversely
affects the rights of a participant (or beneficiary or other person claiming
through a participant) under the plan as in effect immediately before such
change in control, including (i) the right to make elections concerning the form
and time of payment of distributions in accordance with Section 4.4(b) and the
right to receive distributions in the form elected by the participant
thereunder; and (ii) the right to the investment funds or options specified
herein for the determination of deemed investment results applicable to
participants’ accounts, as in effect immediately before such change in control.
In particular, for purposes of clause (ii) of the preceding sentence: (i) the
committee may not set the rate of return under Section 5.2(b) at a rate lower
than that available under life insurance or annuity contracts obtained by a
vendor or service provider (currently, The Newport Group) for purposes of the
plan; and (ii) the committee will maintain a menu of investment funds under
Section 5.2(a) that is substantially similar (in terms of investment styles and
ability to position account(s) on a risk/reward spectrum) to the array of funds
available immediately prior to the change in control.

(b) Termination. The plan will not be terminated before the payment of all
benefits hereunder in accordance with the terms of the plan as in effect
immediately before such change in control without the consent of a majority of
the participants (including, in the case of the deceased participant, the
beneficiary or other person claiming through such deceased participant). This
subsection (b) will not preclude the merger of this plan into a nonqualified
deferred compensation plan maintained by a successor to Biogen Idec provided
that the benefits and rights of participants hereunder (including this
Section 7.4) are preserved in such successor plan.

(c) Effective Date. This Section 7.4 is effective as of December 26, 2007.

7.5 Responsibilities and Authority of Committee. The committee will control and
manage the operation and administration of the plan except to the extent that
such responsibilities are specifically assigned hereunder to Biogen Idec, the
Board or the Compensation Committee, or to a specified officer of Biogen Idec.

The committee will have all powers and authority necessary or appropriate to
carry out its responsibilities for the operation and administration of the plan.
It will have discretionary authority to interpret and apply all plan provisions
and may correct any defect, supply any omission or reconcile any inconsistency
or ambiguity in such manner as it deems advisable. It will make all final
determinations concerning eligibility, benefits and rights

 

16



--------------------------------------------------------------------------------

hereunder, and all other matters concerning plan administration and
interpretation. All determinations and actions of the committee will be
conclusive and binding upon all persons, except as otherwise provided herein or
by law, and except that the committee may revoke or modify a determination or
action previously made in error. It is intended that any action or inaction by
the committee will be given the maximum possible deference by any reviewing body
(whether a court or other reviewing body), and will be reversed by such
reviewing court or other body only if found to be arbitrary and capricious.

Biogen Idec will be the “plan administrator” and the “named fiduciary” for
purposes of ERISA.

7.6 Limitation on Rights Created by Plan. Nothing appearing in the plan will be
construed (a) to give any person any benefit, right or interest except as
expressly provided herein, or (b) to create a contract of employment or to give
any employee the right to continue as an employee or to affect or modify his
terms of employment in any way.

7.7 Tax Withholding. Any payment hereunder to a participant, beneficiary or
alternate recipient will be subject to withholding of income and other taxes to
the extent required by law. In addition, amounts that were owed as FICA or other
withholding on amounts previously credited to a participant’s account hereunder,
but that were not correctly paid at the time owed, may in the discretion of the
committee be deducted from the participant’s account.

7.8 Text Controls. Headings and titles are for convenience only, and the text
will control in all matters.

7.9 Applicable State Law. To the extent that state law applies, the provisions
of the plan will be construed, enforced and administered according to the laws
of the Commonwealth of Massachusetts.

7.10 Paperless Administration. The committee may establish procedures whereby an
electronic, internet or voice recognized authorization or election will or may
be utilized under the plan in lieu a written form or document otherwise required
by the terms of the plan. In such event, any reference herein to a written
election, authorization or other form shall be deemed to include such other
authorization or election.

 

BIOGEN IDEC INC. By:  

/s/ Paul J. Clancy

Dated: December 13, 2011

 

17



--------------------------------------------------------------------------------

APPENDIX A

Historical Information; Amendments

A.1 Adoption of Plan Document. This plan document, effective as of January 1,
2004, was approved by the Corporation (Biogen Idec Inc.) under the initial name
of “Biogen Idec Inc. Voluntary Executive Supplemental Savings Plan.” Prior to
execution of the plan document, the name of the plan was changed to “Biogen Idec
Inc. Supplemental Savings Plan.”

By appropriate votes, (i) the IDEC Pharmaceuticals Corporation Deferred
Compensation Plan maintained by IDEC Pharmaceuticals Corporation, (ii) the
Biogen, Inc. Voluntary Executive Supplemental Savings Plan maintained by Biogen,
Inc., and (iii) the Biogen, Inc. Supplemental Executive Retirement Plan
maintained by Biogen, Inc. prior to the merger transaction, were merged into
this plan.

A.2 2005 Amendment and Restatement. The plan was amended and restated in its
entirety, effective as of January 1, 2005 (except as otherwise specified),
primarily to comply with the requirements of Code Section 409A and regulations
thereunder. During the period from January 1, 2005 until the date of execution
of this amended and restated plan document, the plan was interpreted and
administered in accordance with a good faith interpretation of the requirements
of Code Section 409A and applicable guidance of the Internal Revenue Service
thereunder.

The provisions herein relating to distributions and other changes upon the
occurrence of a change in control (primarily Sections 2.7(b), 4.4(b), 6.2 and
7.4) are effective as of the date of execution of this amended and restated plan
document. The provisions relating to full vesting of all accounts (subsections
5.3(a) and (c)) and the increase in the threshold for the payment of a lump sum
in place of installments from $10,000 to the Code Section 402(g)(1)(B) and
(g)(4) limit (the last sentence of subsection 6.6(a)) are effective as of
January 1, 2008.

A.3 February 2008 Restatement. The plan was amended and restated in its entirety
effective as of February 1, 2008, primarily to provide for the deferral of
non-recurring bonus amounts.

A.4 October 2008 Restatement. The plan was amended and restated in its entirety
effective October 1, 2008, to update the reference in the Change in Control
definition to the 2008 Omnibus Equity Plan and to modify the distribution
provisions applicable to inactive participants with Biogen SERP accounts whereby
distributions shall be made as of July 1, 2009 in either a lump sum payment or
in installments. For a participant who elects installments, the participant’s
account shall no longer be credited with interest credits under Section B.3 but
shall be invested in the same manner as other plan participants.

A.5 January 2010 Restatement. The plan was amended and restated in its entirety
effective January 1, 2010, to allow an employee who is eligible under
Section 3.1(a) to elect to defer payments made under Biogen Idec’s long term
incentive award program which are settled in cash. Such amounts are considered
non-recurring bonus amounts hereunder.

A.6 January 2012 Restatement. The plan was amended and restated in its entirety
effective as of January 1, 2012 to expand the tax-deferred savings opportunities
by allowing eligible participants to defer certain equity based awards granted
under the Biogen Idec Inc. 2008 Omnibus Equity Plan (or successor long term
incentive plan) whether or not settled in cash or shares. Such amounts are
considered non-recurring bonus amounts hereunder.

 

A-1



--------------------------------------------------------------------------------

APPENDIX B

Biogen, Inc. Supplemental Executive Retirement Plan

B.1 Applicability.

(a) The provisions of this Appendix B will govern the treatment of transferred
Biogen SERP account balances (or supplemental pension benefit formula benefit
under Section 4.1(a) of the Biogen SERP, if applicable) of persons who were
entitled to a benefit under the Biogen SERP but who were not active employees of
Biogen Idec or any of its subsidiaries or other affiliates as of the date of
transfer. To the extent that the provisions of this Appendix B are applicable,
they will govern over any other provisions of this plan.

A participant whose Biogen SERP account (or supplemental pension formula
benefit, if applicable) is governed by this Appendix will be referred to as an
“Appendix B participant.”

(b) This Appendix B will not apply to any transferred Biogen SERP account
balances of any person who was an active employee of Biogen Idec (or any of its
subsidiaries or other affiliates) as of the date of transfer as described in
Section 3.1(c) and 5.1(e). The other provisions of this plan (including, without
limitation, the crediting of deemed investment experience and the distribution
provisions) will govern such transferred SERP account balance.

(c) For purposes of Code Section 409A, prior to the changes made to this
Appendix B effective October 1, 2008, this Appendix B will be treated as a
separate grandfathered non-qualified deferred compensation plan not subject to
the requirements of such section.

B.2 Amount Transferred.

For an Appendix B participant in the excess benefit formulas in Section 4.2 of
the Biogen SERP, the amount transferred from the Biogen SERP to this plan on
behalf of an Appendix B participant was the vested amount in the Appendix B
participant’s Biogen SERP account as of his or her date of termination of
employment, with subsequent interest credits on such amounts in accordance with
the terms of the Biogen SERP. The full vesting provisions of Section 5.3(e) of
this plan will not apply to an Appendix B participant.

B.3 Interest Credits.

For periods prior to July 1, 2009, interest credits shall continue to be added
to each Appendix B participant’s Biogen SERP account as of the last day of the
plan year based on the amount of the participant’s Biogen SERP account balance
as of the first day of the plan year in the same manner as interest credits were
added before such transfer.

The annual rate of interest used to determine the interest credit shall be the
annual average of the yield on the one-year Treasury Bill constant maturity rate
for the preceding plan year plus 100 basis points. However, in no event shall
the annual interest rate be less than 5.25% or more than 10.0%.

Notwithstanding the foregoing, for any plan year in which a plan benefit
commences, an interest credit shall be added on the amount of the participant’s
Biogen SERP account balance as of the first day of the plan year for the period
from the first day of such plan year until the participant’s expected date of
distribution. The interest rate shall be the annual interest rate as described
above multiplied by the number of complete months since the end of the prior
plan year divided by 12. Interest credits shall continue to be made during any
period in which payment of an Appendix B participant’s benefit is being
deferred. In no event will interest credits be made after benefits have
commenced.

Effective July 1, 2009, for any Appendix B participant who elects to receive his
distribution in installments rather than a lump sum payment commencing as of
such date in accordance with Section B.4, the participant’s Biogen SERP account
balance shall no longer be credited with interest credits under this Section B.3
but shall be invested in accordance with Section 5.2.

 

B-1



--------------------------------------------------------------------------------

B.4 Distributions.

(a) With respect to an Appendix B participant who has not commenced distribution
of his Biogen SERP account by October 1, 2008, distribution of such
participant’s Biogen SERP account shall be made, or commence, as of July 1,
2009. Such a participant shall be furnished a distribution election form whereby
the participant may elect to receive his Biogen SERP account as of such date in
either a single lump sum payment or in installments as prescribed in
Section 6.6. If a participant fails to make an election, the default form of
payment will be a single lump sum payment. The lump sum payment amount shall be
the amount credited to the participant’s account as of such date of payment
including interest credits, as described in Section B.3, to such date. If the
participant elects payment of his Biogen SERP account in installments,
Section 6.6 shall apply in determining the amount and timing of the annual
installments and payment in the event of death.

(b) Prior to October 1, 2008, an Appendix B participant’s Biogen SERP account
(or supplemental pension formula benefit, if applicable) will be paid in the
same form and beginning at approximately the same time that his benefit under
the Retirement Plan is payable, subject to the following rules. Notwithstanding
the preceding sentence, if a participant elects a lump sum form of payment under
the Retirement Plan, payment in such form under this plan will be subject to the
approval of the committee.

(i) Annuity Options. If an Appendix B participant’s Biogen SERP account balance
(or supplemental pension formula benefit, if applicable) is payable in any form
other than a lump sum, the actuarial factors used to convert his Biogen SERP
account balance to such other form of payment will be the same as the factors
used for such purpose in the Retirement Plan.

(ii) Lump Sum. If an Appendix B participant’s Biogen SERP account is payable in
a single sum, the payment amount is the amount credited to the participant’s
account as of the date of payment, with interest credits hereunder to such date
(or as close thereto as is practicable). For a participant with a supplemental
pension benefit under Section 4.1(a) of the Biogen SERP, the amount of lump sum
payment shall be the supplemental pension amount converted to a single lump sum
using the assumptions set forth in the Biogen Retirement Plan for such purpose.

(iii) Lump Sum Override. Notwithstanding the preceding provisions of this
section, if an Appendix B participant’s Biogen SERP account balance (or lump sum
value of his supplemental pension benefit, if applicable) is $10,000 or less as
of the date that distribution would be made, such amount will be paid in the
form of a lump sum payment.

B.5 Death Benefits.

(a) Applicability of this Section. This section specifies the benefits payable
upon the death of an Appendix B participant, either before or after the date his
benefit payments hereunder begin. Except as specified in this section, no
benefits are payable upon the death of an Appendix B participant.

(b) Preretirement Death Benefits. If an Appendix B participant dies before the
date when his Biogen SERP account balance is converted to an annuity (or
installments) or paid to such participant, his beneficiary will receive payment
of the participant’s Biogen SERP account balance (or value of supplemental
pension benefit, if applicable). Such amount will be paid in a single payment to
the beneficiary.

(c) Death After Benefit Payments Begin. If a participant dies while receiving
installment payments hereunder, his beneficiary will receive the death benefit
as described in Section 6.6.

 

B-2